 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Plastics, Inc. and David J. Hanley. Case 33-CA-4188March 23, 1981DECISION AND ORDEROn April 25, 1980, Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding. Thereafter, Respondent and the Gener-al Counsel filed exceptions and supporting briefs.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, as modified herein, and to adopt his recom-mended Order.2We agree with the Administrative Law Judgethat David J. Hanley's discharge violated Section8(a)(3) of the National Labor Relations Act, hereincalled the Act, but we find merit in the GeneralCounsel's exceptions to the Administrative LawJudge's finding that Hanley's discharge was moti-vated, in part, by Hanley's failure to perform awork assignment.Although Respondent presented evidence intend-ed to show that Hanley's failure to perform an as-signed task was the motivating reason for his dis-charge, it is clear from a review of the credited tes-timony that Respondent's singular concern in ter-minating Hanley was with his statement that hepossessed a union card. When Hanley protested hisdischarge to Respondent's president, B. BryanSmith, Smith did not refer to Hanley's unfinishedwork but instead stated that if a union ever cameinto Respondent's plant he would close down ormove. In addition, the credited testimony ofMelvin Workman, plant manager at the time of thedischarge, reveals that, immediately after firingHanley, Smith cursed unions in general and threat-ened again to close down the plant if it becameunionized. Smith specifically informed Workmanthat the reason for Hanley's discharge was theunion remark.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 The Administrative Law Judge included a broad cease-and-desistprovision in his recommended Order. In Hickmortt Foods. Inc., 242 NLRB1357 (1979), the Board held that such an order is warranted only when arespondent is shown to have a proclivity to violate the Act, or has en-gaged in such egregious or widespread misconduct as to demonstrate ageneral disregard for the employees' fundamental statutory rights. Wefind this case does not fall into the above category. We therefore substi-tute a narrow cease-and-desist provision for the broad one in the recom-mended Order and conform the notice accordingly.255 NLRB No. 26We also noted that at various times during thisproceeding Respondent relied on divergent reasonsfor Hanley's discharge. Respondent asserted thatHanley's discharge was actually a layoff resultingfrom a normal production cutback, but this asser-tion was contradicted by the record. Further, Re-spondent's contention, as noted above, that Hanleywas discharged because he failed to perform workthat needed to be done is somewhat inconsistentwith its assertion that it was cutting back produc-tion.Accordingly, in light of Respondent's strongunion animus, its singular concern with Hanley'sunion remark at the time of the discharge, and itsshifting and inconsistent reasons for Hanley's dis-charge, we conclude that the motivation for thedischarge was Respondent's perception of Hanley'sunion participation, and that Respondent's assertedreasons were merely pretextual.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, United Plastics,Inc., Champaign, Illinois, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the recommended Order, as so modified:1. Substitute the following for paragraph l(f):"(f) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2. Insert the following as paragraph 2(b) and re-number the subsequent paragraphs accordingly:"(b) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to analyzethe amount of backpay due under the terms of thisOrder."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that we UNITED PLASTICS, INC.179have violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT fire employees because webelieve they have been engaging in union andconcerted activities for their mutual aid andprotection.WE WILL NOT unlawfully interrogate ouremployees about their union sentiments or ac-tivities.WE WILL NOT threaten and coerce employ-ees by warning them that the plant would beclosed if they chose a union as their bargainingagent.WE WILL NOT threaten and coerce employ-ees by telling them another employee was dis-charged because of his union activities.WE WILL NOT threaten employees with dis-charge if they support a union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of rights guaranteed them underSection 7 of the Act.WE WILL offer David J. Hanley immediateand full reinstatement to his former job and re-imburse him for the pay he lost as a result ofour discriminatory action, with interest.UNITED PLASTICS, INC.DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: On March27, 1979,1 David Hanley filed a charge against UnitedPlastics, Inc., herein called the Company or Respondent,alleging that Respondent terminated him for the statedreason that he had attempted to interest a fellow workerin joining a union. The Regional Director issued thecomplaint on April 27, alleging that Respondent's presi-dent, Brian Smith, had interrogated employees concern-ing union activities, threatened employees with dischargeand with plant closure, and-said that employees had beendischarged because of union activities and created theimpression that Respondent kept employee union activi-ties under surveillance. The complaint also alleged thatRespondent had terminated Hanley because of his unionor protected concerted activities in violation of Section8(a)(l) and (3) of the Act.Respondent's timely answer admitted the jurisdictionaland service allegations and the supervisory status ofPresident Smith, Comptroller James Bruhn, and Produc-tion Manager Melvin Workman and that Hanley hadbeen laid off and had not been recalled or reinstated butdenied that it had violated the Act in any manner.The General Counsel claims that President Smith isvery antiunion and has made numerous statements dis-playing that sentiment to Hanley and to supervisory per-' Unless specifically stated otherwise, all events herein took placeduring 1979.sonnel and that Hanley was terminated because fellowemployee Calle told Smith that Hanley had a union cardand refused to do certain work and, on the mistaken as-sumption Hanley was prounion or a union sympathizer,Smith terminated him.Respondent claims that Hanley was laid off for refus-ing to package materials which he had been instructed todo and that he could not be trusted to work by himselfat night without supervision.The main question is whether Smith terminatedHanley solely because of Hanley's not packing boots orwhether part of the reason for the termination was thestatement allegedly made by Hanley about having aunion card. I have concluded that both items enteredinto Smith's decision to terminate Hanley and thereforethat the termination violates the Act. There are credibil-ity conflicts in this case, and I have resolved them wherepossible and have set forth the events based on facts andcredibility determinations. It appears from PresidentSmith's termination of another individual that any actionor attitude Smith considers malingering, he equates witha union attitude and so labels it and makes his convic-tions known.The parties were afforded full opportunity to appear,to examine and cross-examine witnesses, and to argueorally at the hearing held in this matter on August 30,1979, in Champaign, Illinois. The General Counsel andRespondent have filed briefs which have been carefullyconsidered.On the entire record in this case, including the exhibitsand the testimony, and on my evaluation of the reliabilityof the witnesses based on the evidence and their demea-nor, I make the following:FINDINGS OF FACTI. COMMERCE FINDINGSRespondent is an Illinois corporation with its officeand place of business in Champaign, Illinois, where it isengaged in manufacturing polyethylene films and relatedproducts. During the past year Respondent received atits plant, directly from points outside the State of Illinois,goods and materials valued in excess of $50,000, andduring the same period sold and shipped finished goods,directly to points outside the State, which were valued inexcess of $50,000.Respondent admits, and I find, that it is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II. THE UNFAIR LABOR PRACTICESA. Background and FactsBrian Smith is the principal owner and chief managingagent of Respondent. Some 2 years ago, Smith had a se-rious heart attack and spent about a year recuperating inFlorida. When he returned, found the Company some-what in disarray and losing money. He told Hanley hehad fired everybody and began rebuilding the plant per-sonnel and was still so engaged in early 1979. Smith'stwo sons help him run the business and in March 1979 heUNITED PLASTICS, INC. 179 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso had a production manager, Melvin Workman,Comptroller James Bruhn, and some 10 employees.Smith had built this plant in 1974 and it contains alarge plastic extruder, which is apparently owned by aseparate corporation run by Smith, called Carousel Inter-national. This extruder heats plastic pellets and producesa plastic bubble which is transformed into plastic film onrolls which was used by United Plastics, Inc., to makeplastic boots, gloves, and aprons. According to theamount of orders for finished products, the extruder maywork from 5 days to 15 or 20 days during a month.When it is operating, the extruder is run on a 24-hourper day basis to produce the amount of film desired, andthose operating the machine work 12-hour shifts.When David Hanley was hired, Enrique Calle was thedayshift operator who worked on the extruder and,having some 4 years prior experience, would also oper-ate other machines such as the apron or glove and bootmaking machines. When the extruder is running, there isalso a helper present to assist in removing the plasticrolls. Due to the limited number of employees, they areexpected to perform other functions in the plant as well.When the extruder is shut down, the employees work onother machines, usually on an 8-hour shift.The plastic disposable items are produced in largequantities and are usually packaged by female employeeswho work in the assembly packaging area. The items areput in display boxes with from 50 to 100 per package.These packages are then packed in large shipping car-tons. During early March, the display packages and car-tons had been used up and Respondent had to wait some4 or 5 days for a new shipment. Finished products wereplaced in groups of 100 in large cartons called "Gay-lords" until the packages were received and then theywere to be repacked for shipment by Monday, March 12.B. The 8(a)(1) StatementsDavid Hanley was interviewed by Smith on February14 and began work on February 15. Hanley had neverbeen employed in a plastics manufacturing firm, with hisprevious employment having been as an automobilesalesman, a shoe salesman, and an assistant manager of afast food operation. Smith asked Hanley about his previ-ous work history, his background, places where he hadlived, his religious affiliation, etc., and if he was amember of a union. Hanley said he was not, that unionshad almost put his father out of business, and that hewould prefer not to work for a company where unionmembership was a prerequisite for employment. Accord-ing to Hanley, Smith said that about 3 years ago an em-ployee had attempted to organize a union at the plantand Smith had fired him and that had been the end ofthe union organization. Smith added that he had madehis money and if somebody tried to unionize the plant,he would close the doors and walk away from it.Smith stated that he did not recall ever threatening hisemployees that he would close the plant if they joinedthe Union. When pressed later during his examination,Smith said that he had not told Hanley that he had firedan employee because he joined the Union and that hehad not threatened to discharge employees for beingunion. As to threatening to close the plant, Smith said hecould not afford to close it. This latter answer is not re-sponsive to the question of whether he ever made such athreat, and his other answers are not direct denials of thestatements attributed to him.Hanley testified that while he was employed, anotherindividual was hired by Smith and a few hours laterSmith looked for him and found that he was in the bath-room. Smith said that was a typical unionistic slovenlyapproach to work and that employees could only go tothe bathroom on breaktime. When the individual re-turned from the bathroom, Smith fired him.Comptroller James Bruhn testified that on at least twooccasions, apparently prior to Hanley's termination,Smith had told him in conversations that if the Unionever tried to organize his plant, he would close it downor sell it piece by piece rather than deal with a union.Under the circumstances here, I credit Hanley's testi-mony concerning Smith's statements and find that theyviolated Section 8(a)(1) of the Act as unlawful interroga-tion, a threat to discharge employees or to close theplant if it were unionized, and a warning that anotheremployee had been fired for attempting to organize aunion.C. Hanley's Employment Record and TerminationHanley testified he was trained on the rotary die-cutmachine and the extruder by both Smith and Calle, start-ed working an 8-hour shift and eventually went to a 12-hour day. He said he worked the two weekends beforehe was terminated, was working 7 days a week, 12 hoursa day, and that the extruder was working around theclock during that period. Somewhat contradictorily, hestated that he raised the bubble on the extruder and indi-cated this occurred when the extruder was started up onMarch 7. Respondent's records indicate that Hanley hadnot worked the two previous weekends and that whenthe extruder was not in use the employees worked an 8-hour day, 5 days a week with some occasional overtime.During the week of March 7, Hanley was working anevening shift from 7 p.m. to 7 a.m. running the extruderwith a helper named Bundy. Hanley had received per-mission to come in a couple of hours late on March 9,since it was his wife's birthday, and he reported around 9p.m., while Calle testified Hanley came in somewherebetween 9 and 10 p.m.Calle testified that both Hanley and the person whosucceeded him, De Pew, were instructed that if therewas any problem concerning the extruder, they were topunch one button and suspend the operation and callCalle. Calle stated that he stayed at the plant during thetime the extruder was in operation and after working hisday shift, would sleep in Smith's office throughout thenight to be available if something went wrong.The General Counsel's witness, Comptroller JamesBruhn, said that on March 9 he stayed after his regularhours and helped Calle pack boots. The display packagesand cartons were received, apparently that day, and theboots were being repackaged from the gaylords for ship-ment to customers on Monday. The groups of 100 bootswould be put in a display package and then the displaypackages packed in a carton for shipment. Some of the UNITED PLASTICS, INC.181gaylords were in the shipping area where the pallets arelocated. During the day Calle had moved one or more ofthe gaylords near the extruder so he could watch the ex-truder while packing the boots. When the packaging wasdone, the cartons were taken back to the shipping area.According to Bruhn's testimony, the gaylords containingboots in the shipping area could be seen from the extrud-er, and if the packages of packed boots were taken to theshipping area, the person would be immediately adjacentto the gaylords of unpacked boots and could not havemissed them.Hanley's helper, Bundy, arrived at 7 p.m. and Bruhnleft soon thereafter. According to Calle, Bundy wasaware of the volume of boots to be packed and theypacked boots until Hanley arrived, when Calle toldBundy to take a break.Calle told Hanley that the boots had to be repacked,and Hanley said he would do it. According to Hanley,he and Bundy packed the boots that were in the gaylordnear the extruder and finished about midnight. Hanleytestified that during that evening he kept notes on theway to run the extruding machine and produced somenotes to corroborate his testimony.Calle testified that when he came on duty the nextmorning he saw Hanley and Bundy sitting on a table,with Hanley reading a book, and said that some gaylordsnear the pallets contained boots which had not beenpacked. He asked Hanley what had happened, if he hadhad any problems, and Hanley replied no. Calle thenasked Hanley why the boots were not packed andHanley said if they wanted those things done, they hadbetter hire someone else. Hanley added something aboutbelonging to the Union and having a card in the Unionand that concluded the conversation. Then, Hanley andBundy left.Calle said the gaylords of boots had been sitting in theplant for 4 or 5 days because of the shortage of packingmaterials and that all employees knew they had to be re-packaged for shipment on Monday at the latest.According to Hanley, when Calle appeared he showedCalle the notes he had made and suggested that Callekeep similar notes so they could make up a trainingmanual. Hanley testified he made the notes despite thefact that there were training manuals for the machine putout by the company that manufactured it. Calle said hewas not interested in the notes and asked why Hanleyhad not packed the rest of the boots. Hanley said heasked what boots were to be packed and was told theboots that were in the other room by the pallet. Hanleysaid that he did not know that there were any boots inthe other room. Calle then told Hanley they had to workfor a living and could not sit around all night and takenotes, and that Hanley did not have a union to protecthim. Hanley said he replied he did not need a union, thathe liked to make his living with his brains rather than hisback muscles.Shortly thereafter, President Smith called and askedCalle if everything was all right. Calle said it was anddid not tell Smith about the boots not being packed. Anhour or so later, Smith arrived at the plant, saw the gay-lords of unpacked boots and asked Calle what had hap-pened. Calle said he thought the work had been done butthat Hanley and Bundy had not done it and told Smithwhat Hanley had said to him about hiring somebody elseif they wanted those things done since he was a machineoperator and that he held a union card and would not dothat work. Smith became angry and asked why Calle hadnot called him. Smith said he wanted Hanley fired andtold Calle to shut down the extruder at the close of theshift.The General Counsel's witness, Melvin Workman,stated he was the general manager of the plant, havingbeen originally hired as a consultant, and testified that onSaturday he called the plant and spoke to Calle, asking ifthings were going all right. Calle answered he was goingto shut down the extruder and, when asked why, saidthat Smith had told him to do so. Calle reported havingan argument with Hanley over some work that Hanleyshould have done and that Hanley had made a remarkabout having a union card and not having to do thatkind of work. He then told Workman that Smith hadcome to the plant and asked why the work was not doneand Calle had told him what Hanley had said. Smith hadgotten upset and told him to shut down the extruder atthe end of the shift and that if Hanley came in that night,to tell him he was fired. Workman asked why Calle hadnot called him and was told that Smith had come in andhe had not had a chance to do so.Workman then called Smith who asked if Workmanhad heard about Hanley's remark about having a unioncard and not wanting to do certain work. Smith said thatif the Union came in there, he would shut the plantdown or close it or move it if necessary. Hanley report-ed that evening around 7 o'clock and found Calle shut-ting down the extruder. He asked what was going onsince the extruder was supposed to operate and was toldthat Smith had told Calle to shut it down and haveHanley report in on Monday at 8 a.m.Although Respondent indicated that it was normal torun the extruder only 5 days a week, it appears clearfrom the testimony of Calle, Hanley, Bruhn and Work-man that the extruder had been scheduled to run thatweekend and it was on Smith's orders that it was cut off.Hanley said he arrived at the plant between 7:30 and 8a.m. Monday morning and went to Smith's office. Smithtold him that Calle had said Hanley had a union cardand did not have to put up with the lousy working con-ditions in the plant and so Smith was firing him and toget out. Hanley said he complained and went to findCalle and told Calle he was causing Hanley to lose hisjob and that he had better go to the office and straightenout the lie he had told Smith. Hanley followed Calleback to the office and heard Calle say he had worked forSmith for 4 years and did not lie and what he had saidwas the truth and that Hanley was now calling him aliar. Smith told Calle to go back to his machine and hewould take care of it. Hanley said he blocked the doorso that nobody could get in or out of the office and thatWorkman came and took him outside, telling him to cooldown. He left after Workman told him the situationcould not be resolved and he could go see the NLRB.Workman stated he overheard Smith accusing Hanleyof making remarks about a union and of not having doneUNITED PLASTICS, INC. Is' 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe work he was supposed to do. Hanley replied he didnot make any statement about a union and thought thathe had finished his work. Smith said that if a union evercame in, he would close the plant down or move it, andHanley left.Calle stated that he was working when Hanley cameout to him and said something about going to the officeand retracting what he had told Smith about a unioncard. Calle got angry and went to the office and toldSmith he would not lie for anybody and was not aboutto retract the statement, that his report to Smith was cor-rect.Smith testified that on Monday he told Hanley he wasgoing to lay him off until he got new supervision to runthe plant and if the new supervisor wanted Hanley back,he could have him, but Hanley was laid off as of then.Hanley left and returned to the office a short time laterand said he wanted to buy the business, that he couldrun it and had enough money to buy it, and asked Smithif the business was for sale. Smith told Hanley he wasnot interested in selling the business and Hanley raised abit of "hell" and left.Smith said he did not believe Hanley had ever had aunion card because none of his prior jobs would haveput him in a position where he would have contact witha union. He testified he terminated Hanley because hecould not trust Hanley to do the work without supervi-sion since Hanley had not packed the boots after beingordered to do so. Since he had no supervision at night,he could not afford to keep Hanley on the job.Bruhn stated that his office was about 5 feet fromSmith's office and he heard Smith tell Hanley he waslaid off and that if he hired a new plant manager whowanted Hanley back, he would call him back. That wasall Bruhn heard.Workman testified that after Hanley had left the prem-ises he was in a regular meeting with Smith who asked ifhe thought Hanley had made the remark about the unioncard. Workman said it was probably true but he couldnot be certain. Smith said he had shut down the extruderbecause of the remarks Hanley made about having aunion card.D. Analysis and ConclusionsHanley's protestations that he did not know there wereother boots to be packed is not credible under the cir-cumstances here. Too many people knew the boots werethere and had to be packed and shipped by Monday.Calle had informed Hanley what to do and Bundy, thehelper, had been packing before Hanley arrived. Whenthe boots had been repacked, they would have beentaken to the shipping area and at that point Hanley couldnot have missed seeing the gaylords of unpacked boots.The testimony of Calle and his assertion of it to Work-man is corroborative that Hanley said something to Calleabout not having to do that work, that they should hiresomebody else and either that he had a union card orwas a member of the Union.The testimony established that Smith is antiunion andconsiders employee behavior that does not comport withhis idea of an ideal employee as being "union motivated"or a "union type" of mentality. Smith's discharge of anemployee for going to the bathroom other than onbreaktime, which he assessed as a union type mentalityor work habits, would be received in the same vein asCalle's report on Hanley's not packaging the boots andHanley's remarks.Although Smith testified he did not believe thatHanley was a member of the Union, it seems from hisstatements to Hanley and Workman that he was con-cerned that Hanley might have become interested in aunion or equated his not packaging the other boots asbeing "union-minded" to the point that he wished to ridRespondent of Hanley.Despite Hanley's denial of making a prounion state-ment to Calle, I credit Calle's testimony in this regard,noting that Calle mentioned it to both Smith and Work-man. I do not credit Smith's denials of antiunion state-ments and credit Workman's testimony of the Saturdayand Monday Smith statements.Since Respondent has a small work force and appar-ently wants its employees to do a number of differentjobs, it is reasonable to assume that Hanley's apparent re-fusal to do some other work, in and of itself, would havebeen sufficient to cause Smith to terminate Hanley. How-ever, Hanley's statement about a union or a union cardbecame interwoven with his nonperformance of a worktask in Smith's mind as evidenced by his statements toWorkman on Saturday, to Hanley as overheard byWorkman on Monday (which is partially corroboratedby Calle's statement to Smith on Monday), and to Work-man following the termination. These statements are suf-ficient to convince me that Smith's termination ofHanley had the dual motive of ridding Respondent of aperson he felt needed supervision and getting rid ofsomebody with a union mentality o work habits whomight have been in contact with a union and received aunion card.Where part of the motive of the termination wasSmith's assumption that Hanley may have been involvedwith a union, the termination is tainted and is, I find, vio-lative of Section 8(a)(1) and (3) of the Act.I do not find that Smith's statements to Hanley con-cerning the Union at the time of termination created animpression of surveillance and dismiss that allegation ofthe case.111. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, and therein found to constitute unfair labor prac-tices in violation of Section 8(a)(1) and (3) of the Act,occurring in connection with Respondent's business op-erations as set forth in section I above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV. THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, I recommend that it-- ------- -___ -- --- -------- -__ __ UNITED PLASTICS INC.183cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent terminated David J.Hanley on March 12, 1979, and refused to rehire him, Irecommend that Respondent offer him immediate andfull reinstatement to his former or substantially similarposition, without prejudice to his seniority or otherrights and privileges, and that Respondent make himwhole for any loss of pay he may have suffered byreason of Respondent's discriminatory actions by pay-ment to him of a sum equal to that which he would havenormally received as wages from the date of his termina-tion until Respondent offers him reinstatement, less anynet earnings in the interim. Backpay is to be computedon a quarterly basis in the manner prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).2 I further rec-ommend that Respondent make available to the Board,upon request, payroll and other records in order to facili-tate checking the amounts of backpay due and otherrights he might be entitled to receive.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent violated Section 8(a)(3) and (1) of theAct by its discriminatory termination of David J. Hanleybecause Respondent believed he engaged in union andconcerted activities for the purposes of mutual aid andprotection.3. Respondent further violated Section 8(a)(1) of theAct by: (a) unlawfully interrogating employees abouttheir union activities and sentiments; (b) threatening andcoercing employees by warning that the plant would beclosed if the employees chose a union as their bargainingagent; (c) threatening and coercing employees by tellingthem that another employee had been discharged be-cause of his union activities; and (d) threatening employ-ees with discharge if they supported a union.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this case, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER3The Respondent, United Plastics, Inc., Champaign, Il-linois, its officers, agents, successors, and assigns, shall:2See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-1. Cease and desist from:(a) Discriminatorily terminating employees becausethey believe the employees engaged in union and con-certed activities.(b) Unlawfully interrogating employees about theirunion sentiments and activities.(c) Threatening and coercing employees by warningthat the plant would be closed if the employees chose aunion as their bargaining agent.(d) Threatening and coercing employees by tellingthem that another employee had been discharged be-cause of his union activities.(e) Threatening employees with discharge if they sup-ported a union.(f) In the same or any other manner interfering with,restraining, or coercing employees in the exercise ofrights under Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Reinstate and make David J. Hanley whole for theloss of pay he suffered by reason of Respondent's dis-crimination against him in accordance with the recom-mendations set forth in the section of this Decision enti-tled "The Remedy."(b) Post at its Champaign, Illinois, location copies ofthe attached notice marked "Appendix."4Copies of saidnotice, on forms furnished by the Regional Director forRegion 33, after being duly signed by an authorized rep-resentative of Respondent, shall be posted by Respond-ent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 33, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."UNITED PLASTICS, INC. 183.